         Case 2:20-cv-01742-CCW Document 14 Filed 12/23/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

The Mattress Factory Ltd.                   )
                                            )
                      Plaintiff             )
                                            )       Civil Action No. 2:20-CV-1742
v.                                          )
                                            )
The Cincinnati Insurance Company            )
                                            )
                      Defendant             )


             MOTION BY THE CINCINNATI INSURANCE COMPANY TO
                     DISMISS PLAINTIFF’S COMPLAINT


        Defendant, The Cincinnati Insurance Company, moves, pursuant to Federal Rule of Civil

Procedure 12(b)(6), to Dismiss the Complaint of Plaintiff, The Mattress Factory, Ltd., and relies

on and incorporates by reference the accompanying memorandum of law and exhibits.

                                                 LITCHFIELD CAVO LLP


                                                 /s/ Edward Smallwood
                                                 Edward Smallwood, Esquire
                                                 PA. ID #80919
                                                 Litchfield Cavo LLP
                                                 Two Gateway Center
                                                 603 Stanwix Street, 10th Floor
                                                 Pittsburgh, PA 15222
                                                 (412) 291-8240
                                                 smallwood@litchfieldcavo.com
                                                 Counsel for Defendant
         Case 2:20-cv-01742-CCW Document 14 Filed 12/23/20 Page 2 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

The Mattress Factory Ltd.                   )
                                            )
                      Plaintiff             )
                                            )       Civil Action No. 2:20-CV-1742
v.                                          )
                                            )
The Cincinnati Insurance Company            )
                                            )
                      Defendant             )

                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the within MOTION BY THE

CINCINNATI INSURANCE COMPANY TO DISMISS PLAINTIFF’S COMPLAINT has

been served upon all counsel of record via ECF filing this 23rd day of December, 2020 on the

following:


                                  Dominic I. Rupprecht, Esquire
                                       REED SMITH LLP
                                       Reed Smith Center
                                        225 Fifth Avenue
                                      Pittsburgh, PA 15222
                                   drupprecht@reedsmith.com


                                            LITCHFIELD CAVO, LLP


                                            By: /s/ Edward A. Smallwood
                                                 Edward A. Smallwood, Esquire
                                                 Attorney I.D. #80919
                                                 Litchfield Cavo LLP
                                                 Two Gateway Center
                                                 603 Stanwix Street, 10th Floor
                                                 Pittsburgh, PA 15222
                                                 smallwood@litchfieldcavo.com
